DETAILED ACTION
Status of the Claims
	Claims 1-15, 21, 30, 36 and 42 are pending in the instant application. Claims 11-15 and 36 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-10, 21, 30 and 42 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant's election without traverse of Group I drawn to method(s) of use, currently claims 1-15, 21, 30 and 42 in the reply filed on 09/29/2000 is acknowledged.
	Applicants have elected the following species in the reply filed 09/29/2000: The examiner required: (a) A species of a metal protoporphyrin, a metal mesoporphyrin or colbamin, with specificity to a single chemical species or specific combination thereof. To which Applicants replied “Applicants hereby elect metal protoporphyrin” which is a genus rather than a species. Applicants further elected (b) a species of disease condition is SARS-COV-2, and (c) a species of route of administration is intranasal.
	Claims 11-15 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.
The requirement is deemed proper and is therefore made FINAL.
Priority
	The U.S. effective filing date for claims 1-10 has been determined to be 03/19/2020, the filing date of the U.S. Provisional Application No. 62/992,083. 	The U.S. effective filing date for claims 21, 30 and 42 has been determined to be 08/21/2020, the filing date of the U.S. Provisional Application No. 62/706,520.

Information Disclosure Statement
	The information disclosure statements submitted on 06/28/2021 and 07/23/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites the limitation "the respiratory viral infection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BONKOVSKY (US 2010/0086519; published April, 2010) in view of Cruz-Oliveira et al. (“Mechanisms of Vesicular Stomatitis Virus Inactivation by Protoporphyrin IX, Zinc-Protoporphyrin IX, and Mesoporphyrin IX,” 2007; American Society of Microbiology; Antimicrobial Agents and Chemotherapy, Vol. 61, Issue 6, pp. 1-14); Neris et al.1 (“Co-protoporphyrin IX and Sn-protoporphyrin IV inactivate Zika, Chikungunya and other arboviruses by targeting the viral envelope,” 2018; NPG; Scientific Reports, Vol. 8, article 9805, pp. 1-13); AHMED2 (WO 2018/144845 A1; published August, 2018); and Wang et al. (“Clinical Characteristics of 138 Hospitalized patients with 2019 Novel Coronavirus-Infected Pneumonia in Wuhan, China,” 02-2020; American Medical Assn.; JAMA, Vol. 323, No. 1, pp. 1061-1069).
Applicants Claims
	Applicant claims a method for treating an envelope virus infection comprising: administering a metal protoporphyrin […] to a human patient at risk for developing complications from the envelope virus infection (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            BONKOVSKY teaches treatment of hepatitis C infection by treatment with metalloporphyrins (see whole document, particularly the title and abstract). BONKOVSKY teaches a method comprising: administering a metal protoporphyrin or metal mesoporphyrin to a human patient at risk for developing complications from the enveloped virus infection (“a method of treating and/or ameliorating HCV infection by administering a therapeutically effective amount and/or a prophylactic amount of a formulation containing a metalloporphyrin or a pharmaceutically acceptable salt thereof, to a sufferer in need thereof. […] In a preferred embodiment, the present invention is directed to a method of treating and/or ameliorating HCV infection in a human patient.” ([0051])(instant claims 4-6).
	BONKOVSKY teaches the method of claim 1, wherein the metal protoporphyrin is zinc protoporphyrin ix or cobalt protoporphyrin ix, among others ([0050])(instant claim 2).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of BONKOVSKY is that BONKOVSKY does not expressly teach treating patients with SARS-CoV-2 (i.e. 2019-Novel Coronavirus, or COVID-19) using a protoporphyrin such as zinc protoporphyrin ix.
	Cruz-Oliveira et al. teaches that: “Virus resistance to antiviral therapies is an increasing concern that makes the development of broad-spectrum antiviral drugs urgent. Targeting of the viral envelope, a component shared by a large number of viruses, emerges as a promising strategy to overcome this problem. Natural and synthetic porphyrins are good candidates for antiviral development due to their relative hydrophobicity and pro-oxidant character. In the present work, we characterized the antiviral activities of protoporphyrin IX (PPIX), Zn-protoporphyrin IX (ZnPPIX), and mesoporphyrin IX (MPIX) against vesicular stomatitis virus (VSV) and evaluated the mechanisms involved in this activity.” (see whole document, particularly the abstract).
	Cruz-Oliveira et al. teaches that: “Many viruses of different families have been inactivated by porphyrins or porphyrin derivatives, including enveloped viruses, such as HIV-1, poxvirus, hepatitis B virus, hepatitis C virus, Marburg, Tacaribe, and Junin viruses, bovine herpesvirus, and dengue and yellow fever viruses, as well as nonenveloped viruses, such as poliovirus. Porphyrins and their derivatives were also used as enhancers of the effects of other antiviral drugs, as was observed for the combination of heme (or its analogues) with zidovudine for the treatment of HIV-1 infection, and some porphyrins were conjugated with the neuraminidase inhibitor zanamivir for the treatment of influenza virus infections.
	The mechanism by which porphyrins act as antivirals is related to their hydrophobic and pro-oxidant characteristics. Due to their relative hydrophobicity, porphyrins are able to interact with biological membranes, so enveloped viruses are potential candidates for targeting by porphyrin and subsequent inactivation through viral envelope destabilization and oxidation. These molecules also induce the generation of reactive oxygen species (ROS), promoting lipid, protein, and nucleic acid oxidation. The properties of porphyrins vary according to their structure and the metal ion present in the center of the tetrapyrrole, as well as substituents attached to the pyrrolic rings or to the methine bridges.” [emphasis added](p. 2, lines 1-18).
	Cruz-Oliveira et al. teaches that: “In this work, we evaluated the antiviral activities and the mechanisms of action of three porphyrins, protoporphyrin IX (PPIX), zinc protoporphyrin IX (ZnPPIX), and mesoporphyrin IX (MPIX) (Fig. 1A, E, and I, respectively), using as a model an enveloped virus, vesicular stomatitis virus (VSV). VSV is a member of the Rhabdoviridae family and causes an acute disease that mainly affects cattle, pigs, and horses. The disease is characterized by the development of vesicles and ulcers in the oral cavity and, less frequently, in the teats and coronary bands, leading to decreases in milk and meat production. The VSV structure is composed of a nucleocapsid surrounded by the viral envelope. […] We demonstrate that PPIX, ZnPPIX, and MPIX inactivate VSV and that their antiviral activities are strongly enhanced by porphyrin photoactivation. We found that, besides the interaction of the porphyrins with the viral envelope, which is destabilized, these molecules promote viral protein cross-linking and degradation. The use of antioxidants and spectroscopic analyses revealed that 1O2 is the main reactive species produced by the photoactivated porphyrin, with the type II pathway being the mechanism of porphyrin-induced VSV inactivation.” (p. 2, last paragraph).
	Neris et al. teaches that: “The global situation of diseases transmitted by arthropod-borne viruses such as Dengue (DENV), Yellow Fever (YFV), Chikungunya (CHIKV) and Zika (ZIKV) viruses is alarming and treatment of human infection by these arboviruses faces several challenges. The discovery of broad-spectrum antiviral molecules, able to inactivate different groups of viruses, is an interesting approach. The viral envelope is a common structure among arboviruses, being a potential target for antivirals. Porphyrins are amphipathic molecules able to interact with membranes and absorb light, being widely used in photodynamic therapy. Previously, we showed that heme, Co-protoporphyrin IX (CoPPIX) and Sn-protoporphyrin IX (SnPPIX) directly inactivate DENV and YFV infectious particles. Here we demonstrate that the antiviral activity of these porphyrins can be broadened to CHIKV, ZIKV, Mayaro virus, Sindbis virus and Vesicular Stomatitis virus. Porphyrin treatment causes viral envelope protein loss, affecting viral morphology, adsorption and entry into target cells. Also, light-stimulation enhanced the SnPPIX activity against all tested arboviruses. In summary, CoPPIX and SnPPIX were shown to be efficient broad-spectrum compounds to inactivate medically and veterinary important viruses.” (see whole document, particularly the abstract). Neris et al. teaches the results that “CoPPIX and SnPPIX have a broad-spectrum ability to inactivate viruses.” (p. 2, section-Results). And further that: “The ability of CoPPIX and SnPPIX to damage the viral envelope occurs even in the absence of light stimuli, but SnPPIX’s activity is markedly enhanced with an exposition to 500 lx.” (p. 8, lines 7-8).
	AHMED teaches metal porphyrin complexes for the treatment of various conditions (see whole document, particularly the title and abstract). AHMED further teaches that: “In some embodiments, the metal porphyrin complex (also referred to herein as an active agent) is a metal mesoporphyrin complex or a metal protoporphyrin complex.” ([0006] & [0025]).
	AHMED teaches  “In some embodiments, the condition is a viral infection, and the virus is hepatitis B, hepatitis C, or dengue virus.” ([0078]).
	AHMED teaches that “The composition may be administered […] intranasally, by inhalation […], or transmucosally. The composition may be administered by injection. In preferred embodiments, the composition is administered by […] intranasally, by inhalation or intravenously.” ([0068])(instant claim 21).
	Wang et al. teaches that: “In December 2019, a cluster of acute respiratory illness, now known as novel coronavirus–infected pneumonia (NCIP), occurred in Wuhan, Hubei Province, China. The disease has rapidly spread from Wuhan to other areas. As of January 31, 2020, a total of 9692 NCIP cases in China have been confirmed. Internationally, cases have been reported in 24 countries and 5 continents. On January 3,2020, the 2019 novel coronavirus (2019-nCoV) was identified in samples of bronchoalveolar lavage fluid from a patient in Wuhan and was confirmed as the cause of the NCIP.” (p. 1061, col. 1, lines  1-10). Wang et al. further teaches that: “Organ dysfunction (eg, shock, acute respiratory distress syndrome[ARDS], acute cardiac injury, and acute kidney injury) and death can occur in severe cases. Subsequently, Chen et al. reported findings from 99 cases of NCIP from the same hospital and the results suggested that the 2019-nCoV infection clustered within groups of humans in close contact, was more likely to affect older men with comorbidities, and could result in ARDS.” (p. 1061, col. 1, lines  27-34)(instant claims 3, 6-7 & 9-10).
	Wang et al. teaches that “There were numerous differences in laboratory findings between patients admitted to the ICU and those not admitted to the ICU (Table 2), including higher white blood cell and neutrophil counts, as well as higher levels of D-dimer, creatine kinase, and creatine.” (p. 1065, paragraph bridging cols. 1-2, and Table 2). Wang et al. further teaches that: “During hospitalization, most patients had marked lymphopenia, and nonsurvivors developed more severe lymphopenia over time. […]The level of D-dimer was higher in nonsurvivors than in survivors.” (p. 1066, col. 2, 1st paragraph). Wang et al. further teaches that the SOFA, Sequential Organ Failure Assessment median score was 5 (Table 3). Wang et al. further teaches the average age of ICU admission was 66 (p. 1063, Table1; p. 1065, col. 2, 2nd paragraph)(instant claim 8).
	Wang et al. further teaches that: “The patients admitted to the ICU were older and had a greater number of comorbid conditions than those not admitted to the ICU. This suggests that age and comorbidity may be risk factors for poor outcome.” (p. 1068, col. 1, lines 23-26)(instant claims 7 & 9). The examiner notes that the Comorbidities are listed in Table 1, and include hypertension, diabetes, and cardiovascular disease, among others (p. 1063, Table 1)(instant claim 10).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition including Co-protoporphyrin IX, Sn-protoporphyrin IX and/or Zn-protoporphyrin, for treatment of an enveloped virus, as suggested by BONKOVSKY, because the mechanism action includes disruption of the viral envelop by hydrophobic interactions and independently, light stimulated reactive oxygen species (ROS), as taught by Cruz-Oliveira et al and Neris et al., and in view of the acute respiratory illness resulting from 2019-novel coronavirus, it would have been prima facie obvious to utilize known broad spectrum antiviral compounds such as Co-protoporphyrin IX, Sn-protoporphyrin IX and/or Zn-protoporphyrin, and  as suggested by BONKOVSKY, Cruz-Oliveira et al and Neris et al., for the treatment of (acute respiratory illness resulting from) 2019-novel coronavirus patients which is an enveloped virus and therefore predictably disrupted by these protoporphyrin compounds; and further to administer the composition by intranasal administration, as suggested by AHMED.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because zinc, tin, and cobalt protoporphyrin ix’s have been used in antiviral therapies, their mechanism of action having been described in the prior art, it would have required no more than an ordinary level of skill in the art to produce a method for using these protoporphyrin compounds for the treatment of 2019-novel coronavirus patients which is an enveloped virus and therefore predictably disrupted by these protoporphyrin compounds. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over MICHIELSEN (US 2007/0238660; published October, 2007) in view of Cruz-Oliveira et al. (“Mechanisms of Vesicular Stomatitis Virus Inactivation by Protoporphyrin IX, Zinc-Protoporphyrin IX, and Mesoporphyrin IX,” 2007; American Society of Microbiology; Antimicrobial Agents and Chemotherapy, Vol. 61, Issue 6, pp. 1-14); Neris et al. (“Co-protoporphyrin IX and Sn-protoporphyrin IV inactivate Zika, Chikungunya and other arboviruses by targeting the viral envelope,” 2018; NPG; Scientific Reports, Vol. 8, article 9805, pp. 1-13); AHMED (WO 2018/144845 A1; published August, 2018); and Wang et al. (“Clinical Characteristics of 138 Hospitalized patients with 2019 Novel Coronavirus-Infected Pneumonia in Wuhan, China,” 02-2020; American Medical Assn.; JAMA, Vol. 323, No. 1, pp. 1061-1069).

Applicants Claims
	Applicant claims a method for treating or preventing an enveloped virus infection comprising applying a face mask to a person, the facemask comprising an antiviral composition comprising a metal protoporphyrin […], wherein upon applying the facemask the metal protoporphyrin […] enters the nasal cavity of the person in an amount effective to treat or prevent the enveloped virus infection (instant claim 30).
	Applicant claims a method for the reduction or prevention of spread of an enveloped virus comprising applying a face mask to a person, the facemask comprising an antiviral composition comprising a metal protoporphyrin […], wherein particles of the enveloped virus exhaled or expelled by the person into the facemask are destroyed or neutralized by the antiviral composition (instant claim 42).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            MICHIELSEN teaches light activated antiviral materials (see whole document) including viricidal Zn-protoporphyrin IX ([0046], Example 1). MICHIELSEN teaches that: “The invention results in a real world environmental application by resulting in a mask that inactivates influenza virus.” ([0078]); [0088] & [0094]; claim 16 & 27)(instant claims 30 & 42, facemask).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MICHIELSEN is that MICHIELSEN does not expressly teach treating SARS-CoV-2 with their protoporphyrin IX facemask.
	Cruz-Oliveira et al. teaches that: “Virus resistance to antiviral therapies is an increasing concern that makes the development of broad-spectrum antiviral drugs urgent. Targeting of the viral envelope, a component shared by a large number of viruses, emerges as a promising strategy to overcome this problem. Natural and synthetic porphyrins are good candidates for antiviral development due to their relative hydrophobicity and pro-oxidant character. In the present work, we characterized the antiviral activities of protoporphyrin IX (PPIX), Zn-protoporphyrin IX (ZnPPIX), and mesoporphyrin IX (MPIX) against vesicular stomatitis virus (VSV) and evaluated the mechanisms involved in this activity.” (see whole document, particularly the abstract).
	Cruz-Oliveira et al. teaches that: “Many viruses of different families have been inactivated by porphyrins or porphyrin derivatives, including enveloped viruses, such as HIV-1, poxvirus, hepatitis B virus, hepatitis C virus, Marburg, Tacaribe, and Junin viruses, bovine herpesvirus, and dengue and yellow fever viruses, as well as nonenveloped viruses, such as poliovirus. Porphyrins and their derivatives were also used as enhancers of the effects of other antiviral drugs, as was observed for the combination of heme (or its analogues) with zidovudine for the treatment of HIV-1 infection, and some porphyrins were conjugated with the neuraminidase inhibitor zanamivir for the treatment of influenza virus infections.
	The mechanism by which porphyrins act as antivirals is related to their hydrophobic and pro-oxidant characteristics. Due to their relative hydrophobicity, porphyrins are able to interact with biological membranes, so enveloped viruses are potential candidates for targeting by porphyrin and subsequent inactivation through viral envelope destabilization and oxidation. These molecules also induce the generation of reactive oxygen species (ROS), promoting lipid, protein, and nucleic acid oxidation. The properties of porphyrins vary according to their structure and the metal ion present in the center of the tetrapyrrole, as well as substituents attached to the pyrrolic rings or to the methine bridges.” [emphasis added](p. 2, lines 1-18).
	Cruz-Oliveira et al. teaches that: “In this work, we evaluated the antiviral activities and the mechanisms of action of three porphyrins, protoporphyrin IX (PPIX), zinc protoporphyrin IX (ZnPPIX), and mesoporphyrin IX (MPIX) (Fig. 1A, E, and I, respectively), using as a model an enveloped virus, vesicular stomatitis virus (VSV). VSV is a member of the Rhabdoviridae family and causes an acute disease that mainly affects cattle, pigs, and horses. The disease is characterized by the development of vesicles and ulcers in the oral cavity and, less frequently, in the teats and coronary bands, leading to decreases in milk and meat production. The VSV structure is composed of a nucleocapsid surrounded by the viral envelope. […] We demonstrate that PPIX, ZnPPIX, and MPIX inactivate VSV and that their antiviral activities are strongly enhanced by porphyrin photoactivation. We found that, besides the interaction of the porphyrins with the viral envelope, which is destabilized, these molecules promote viral protein cross-linking and degradation. The use of antioxidants and spectroscopic analyses revealed that 1O2 is the main reactive species produced by the photoactivated porphyrin, with the type II pathway being the mechanism of porphyrin-induced VSV inactivation.” (p. 2, last paragraph).
	Neris et al. teaches that: “The global situation of diseases transmitted by arthropod-borne viruses such as Dengue (DENV), Yellow Fever (YFV), Chikungunya (CHIKV) and Zika (ZIKV) viruses is alarming and treatment of human infection by these arboviruses faces several challenges. The discovery of broad-spectrum antiviral molecules, able to inactivate different groups of viruses, is an interesting approach. The viral envelope is a common structure among arboviruses, being a potential target for antivirals. Porphyrins are amphipathic molecules able to interact with membranes and absorb light, being widely used in photodynamic therapy. Previously, we showed that heme, Co-protoporphyrin IX (CoPPIX) and Sn-protoporphyrin IX (SnPPIX) directly inactivate DENV and YFV infectious particles. Here we demonstrate that the antiviral activity of these porphyrins can be broadened to CHIKV, ZIKV, Mayaro virus, Sindbis virus and Vesicular Stomatitis virus. Porphyrin treatment causes viral envelope protein loss, affecting viral morphology, adsorption and entry into target cells. Also, light-stimulation enhanced the SnPPIX activity against all tested arboviruses. In summary, CoPPIX and SnPPIX were shown to be efficient broad-spectrum compounds to inactivate medically and veterinary important viruses.” (see whole document, particularly the abstract). Neris et al. teaches the results that “CoPPIX and SnPPIX have a broad-spectrum ability to inactivate viruses.” (p. 2, section-Results). And further that: “The ability of CoPPIX and SnPPIX to damage the viral envelope occurs even in the absence of light stimuli, but SnPPIX’s activity is markedly enhanced with an exposition to 500 lx.” (p. 8, lines 7-8).
	AHMED teaches metal porphyrin complexes for the treatment of various conditions (see whole document, particularly the title and abstract). AHMED further teaches that: “In some embodiments, the metal porphyrin complex (also referred to herein as an active agent) is a metal mesoporphyrin complex or a metal protoporphyrin complex.” ([0006] & [0025]).
	AHMED teaches  “In some embodiments, the condition is a viral infection, and the virus is hepatitis B, hepatitis C, or dengue virus.” ([0078]).
	AHMED teaches that “The composition may be administered […] intranasally, by inhalation […], or transmucosally. The composition may be administered by injection. In preferred embodiments, the composition is administered by […] intranasally, by inhalation or intravenously.” ([0068])(instant claim 21).
	Wang et al. teaches that: “In December 2019, a cluster of acute respiratory illness, now known as novel coronavirus–infected pneumonia (NCIP), occurred in Wuhan, Hubei Province, China. The disease has rapidly spread from Wuhan to other areas. As of January 31, 2020, a total of 9692 NCIP cases in China have been confirmed. Internationally, cases have been reported in 24 countries and 5 continents. On January 3,2020, the 2019 novel coronavirus (2019-nCoV) was identified in samples of bronchoalveolar lavage fluid from a patient in Wuhan and was confirmed as the cause of the NCIP.” (p. 1061, col. 1, lines  1-10). Wang et al. further teaches that: “Organ dysfunction (eg, shock, acute respiratory distress syndrome[ARDS], acute cardiac injury, and acute kidney injury) and death can occur in severe cases. Subsequently, Chen et al. reported findings from 99 cases of NCIP from the same hospital and the results suggested that the 2019-nCoV infection clustered within groups of humans in close contact, was more likely to affect older men with comorbidities, and could result in ARDS.” (p. 1061, col. 1, lines  27-34)(instant claims 3, 6-7 & 9-10).
	Wang et al. teaches that “There were numerous differences in laboratory findings between patients admitted to the ICU and those not admitted to the ICU (Table 2), including higher white blood cell and neutrophil counts, as well as higher levels of D-dimer, creatine kinase, and creatine.” (p. 1065, paragraph bridging cols. 1-2, and Table 2). Wang et al. further teaches that: “During hospitalization, most patients had marked lymphopenia, and nonsurvivors developed more severe lymphopenia over time. […]The level of D-dimer was higher in nonsurvivors than in survivors.” (p. 1066, col. 2, 1st paragraph). Wang et al. further teaches that the SOFA, Sequential Organ Failure Assessment median score was 5 (Table 3). Wang et al. further teaches the average age of ICU admission was 66 (p. 1063, Table1; p. 1065, col. 2, 2nd paragraph)(instant claim 8).
	Wang et al. further teaches that: “The patients admitted to the ICU were older and had a greater number of comorbid conditions than those not admitted to the ICU. This suggests that age and comorbidity may be risk factors for poor outcome.” (p. 1068, col. 1, lines 23-26)(instant claims 7 & 9). The examiner notes that the Comorbidities are listed in Table 1, and include hypertension, diabetes, and cardiovascular disease, among others (p. 1063, Table 1)(instant claim 10).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a facemask including Co-protoporphyrin IX, Sn-protoporphyrin IX and/or Zn-protoporphyrin, for treatment of an enveloped virus, as suggested by MICHIELSEN, because the mechanism action includes disruption of the viral envelop by hydrophobic interactions and independently, light stimulated reactive oxygen species (ROS), as taught by Cruz-Oliveira et al and Neris et al., and in view of the acute respiratory illness resulting from 2019-novel coronavirus, it would have been prima facie obvious to utilize known broad spectrum antiviral compounds such as Co-protoporphyrin IX, Sn-protoporphyrin IX and/or Zn-protoporphyrin, and  as suggested by MICHIELSEN, Cruz-Oliveira et al and Neris et al., for the treatment of (acute respiratory illness resulting from) 2019-novel coronavirus patients which is an enveloped virus and therefore predictably disrupted by these protoporphyrin compounds; and further to administer the composition by intranasal administration, as suggested by AHMED.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because zinc, tin, and cobalt protoporphyrin ix’s have been used in antiviral therapies, their mechanism of action having been described in the prior art, it would have required no more than an ordinary level of skill in the art to produce a method for using these protoporphyrin compounds for the treatment of 2019-novel coronavirus patients which is an enveloped virus and therefore predictably disrupted by these protoporphyrin compounds. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bozja et al. (“Porphyrin‐based, light‐activated antimicrobial materials,” 2003; WILEY; Journal of Polymer Science Part A: Polymer Chemistry Vol. 41, No. 15, pp. 2297-2303); and is cited as teaching zinc protoporphyrin IX grafted to nylon fibers for use as antimicrobial materials (see whole document); and Huang et al. (“Clinical features of patients infected with 2019 novel coronavirus in Wuhan, China,” The lancet, Vol. 395, No. 10223, pp. 497-506) is cited as teaching early reports of SARS-CoV-2 (CODID-19).
	Claims 1-10, 21, 30 and 42 are pending and have been examined on the merits.
Claim 5 is rejected under 35 U.S.C. 112(b); and claims 1-10, 21, 30 and 42 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                 /TIGABU KASSA/                                                                         Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited by Applicants on IDS dated 06/28/2022, NPL reference No. 3, and the examiner on PTO-892 dated 07/29/2022, NPL document W.
        2 Of record as cited on Applicants IDS dated 07/23/2021.